Opinion issued November 22, 2022




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-22-00193-CV
                          ———————————
 BEDFORD IKECHUKWU UMEZULIKE, DORIS NNEKA UMEZULIKE,
            AND AMAKA UMEZULIKE, Appellants
                                      v.
              ERIC UMEH AND EMAIDO HAILEY, Appellees



                     On Appeal from the Probate Court
                           Galveston County, Texas
                     Trial Court Case No. PR-0081558-A


                        MEMORANDUM OPINION

      Appellants, Bedford Ikechukwu Umezulike, Doris Nneka Umezulike, and

Amaka Umezulike, appeal from the trial court’s February 23, 2022 order granting

motion for summary judgment.
      In their third motion for extension of time to file appellants’ brief, the

appellants advised that they had reached settlement terms during mediation and

needed 60 days to finalize their settlement agreement. The Court granted this motion

and issued an order abating the appeal for 60 days. On October 27, 2022, appellants

filed a motion to dismiss the appeal. Appellees agree to this motion.

      Accordingly, we grant the motion and order the appeal dismissed. See TEX.

R. APP. P. 42.1(a)(1). Any pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Goodman, Hightower, and Guerra.




                                         2